Campbell, J.
Plaintiff sued defendant for alleged injury from negligence in not keeping a plank walk in proper condition. The suit was based, not on violation of contract, but on a common-law duty. The facts appear, in substance, that when the region in question was outside of any city or village, and practically open, defendant sold the plaintiff a lot about two blocks away from the place of the accident, and, as she claims, agreed to build a walk to Michigan avenue along his land lying between, so that she could reach that avenue. She bought the land in 1881, and defendant built a walk two planks wide, which she never objected to, and which continued until December, 1886, when the accident happened, partly, as is claimed, from insufficient width. At this time the street or road had become, by legislation of 1885, a part of the city of Detroit, but the city had never ordered a sidewalk to be built* on it. The township highway authorities had dug an open ditch along the side of the road to Michigan avenue, and, in order to give drainage into that avenue, had run the ditch under the plank walk in question. The walk had become slippery with snow and ice, and her feet slipped just as she was passing over the ditch, and she fell so as to damage her seriously.
There is no law which requires a land-owner to build or keep up walks, broad or narrow, along every highway, whatever may be the case when city authorities under a city charter have been allowed to require it on their •streets. Mr. Scotten had no more duty to build a walk at all, or of any particular width, in the premises than any farmer would have to furnish a plank walk on the road along his farm. No law can he found which ■creates such a duty in this State. The declaration does not rest on any contract right, but, if it had done so, no contract was shown which had not been fully performed to the satisfaction of plaintiff. It is hard for a *214person to suffer grevious bodily harm, but, in the absence of any legal duty which has been violated, the law cannot lay the misfortune at the door of the person who-happens to live on land adjoining the highway where an accident occurs, and make him atone for a misfortune-he has not created.
The judgment for the defendant must be affirmed.
The other Justices concurred.